Citation Nr: 0424966	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to nonservice-connected death 
pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served with the new Philippine Scouts from May 
1946 to September 1946.  He died in July 1966.  The claimant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs Regional Office in Manila, the Republic 
of the Philippines (RO).


FINDINGS OF FACT

1.  Entitlement to nonservice-connected death pension was 
denied by the RO in a February 1998 decision.  The appellant 
did not appeal.

2.  The evidence received since the February 1998 decision 
was previously of record, and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
nonservice-connected death pension, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1998 decision which denied entitlement to 
nonservice-connected death pension is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).

2.  The evidence received since the February 1998 decision 
which denied entitlement to nonservice-connected death 
pension is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied this duty by means of a letter to the appellant 
from the RO dated in April 2004, as well as in the March 2003 
statement of the case (SOC) and in the supplemental 
statements of the case (SSOCs) dated in September 2003, March 
2004, and June 2004.  By means of these documents, the 
appellant was told of the requirements to reopen a claim for 
nonservice-connected death pension, of the reasons for the 
denial of her claim, and of her and VA's respective duties.  
She was also asked to provide information or evidence in her 
possession relevant to the claim.

The April 2004 letter was not mailed to the appellant prior 
to the initial RO adjudication of her claim.  Assuming for 
the sake of argument that pre-decision notice is required, 
any defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant has had ample time 
to provide information and evidence in support of her claim, 
and based on the information and evidence obtained after 
adequate notice was provided, there is simply no indication 
that disposition of the claim would have been different had 
she received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claim was denied 
based upon all the evidence of record in the June 2004 SSOC.
  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records.  There is no indication of any relevant records that 
the RO has failed to obtain.  The appellant's various 
communications, including those dated in June 2004 and July 
2004, indicate that she has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  New and material evidence has not been presented to 
reopen the claim.  The VCAA does not require that an opinion 
be obtained under the circumstances of this case.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent necessary for this issue.  Regardless, 
under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  Here, as there is no legal basis to grant 
the present claim, VA's duty to notify and assist does not 
extend to the claim.



II.  New and material evidence

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes as authorized by 38 U.S.C.A. § 107 
and 38 C.F.R. § 3.40.

Section 107(b) contained in Title 38 of the United States 
Code provides that recognized active military service in the 
Philippine Scouts, while such forces were in the service of 
the Armed Forces of the United States, shall not be deemed to 
have been active military, naval, or air service for the 
purposes of awarding nonservice-connected pension benefits.  
38 U.S.C.A. § 107(b).  Findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

U.S. Service department records obtained through VA request 
to the National Personnel Records Center (NPRC) show that the 
veteran served as a private with the new Philippine scouts 
from May 13, 1946 to September 12, 1946.  This verification 
of the veteran's service was accomplished in 1947 during the 
processing of a claim for service connection.  Information on 
the WD AGO Form 53-55 was confirmed.  The veteran died in 
July 1966.  

In November 1968, the RO denied the appellant's claim of 
entitlement to nonservice-connected death pension.  The RO 
determined that the veteran did not have eligible service.  
The appellant was told that benefits of nonservice-connected 
pension were not payable to dependents of veterans who served 
with the Philippine army, the recognized guerrillas, or the 
special Philippine scouts enlisted under Public Law 190, 79th 
Congress.  The appellant submitted a timely notice of 
disagreement, and the RO issued a statement of the case on 
July 14, 1969.  The appellant did not submit a substantive 
appeal.  See 38 C.F.R. §§ 20.200; 20.202, 20.302.  Thus, that 
decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

More recently, the appellant attempted to reopen her claim in 
November 1997.  In February 1998, the RO denied her claim for 
nonservice-connected death pension and told her she had no 
legal entitlement to these benefits under law.  She was 
informed of this decision by letter dated February 24, 1998, 
and provided her appellate rights.  She did not  appeal.  
Thus, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c);  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The appellant submitted a claim to reopen in July 2002.  She 
adamantly maintains that her spouse is a World War II veteran 
who, as a Philippine scout, faithfully performed service on 
behalf of the United States, and thus deserves to be 
considered eligible for VA pension benefits.  She contends 
that the RO been incorrect in denying this claim over the 
years.  

Since the last final denial of the claim in February 1998, 
the appellant has submitted medical records of treatment of 
the veteran as well as additional records confirming his 
service as previously stated.  This evidence is not new and 
material evidence to reopen the claim for VA nonservice-
connected death pension.  Specifically, medical evidence does 
not relate to the reason for the denial of the claim, that 
is, the lack of qualifying service.  It is not relevant and 
thus not material.  Medical evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate this claim 
which hinges on establishing qualifying service.

The appellant also submitted duplicate evidence and 
additional evidence documenting her spouse's service as a new 
Philippine scout from May 1946 to September 1946.  She 
alleges no other service.  This is evidence previously 
submitted to agency decision makers.  There is no new 
evidence as to qualifying service for nonservice-connected 
death pension benefits.  Additional records confirming the 
already established service does not relate to an 
unestablished fact necessary to substantiate the claim.  This 
is instead cumulative and redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and fails to raise a reasonable 
possibility of substantiating the claim.  Thus, no new and 
material evidence has been presented to reopen the claim.  
38 C.F.R. § 3.156 (2003).  

Even if the Board were to apply to old version of 38 C.F.R. 
§ 3.156(a), the appellant has not provided any evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.  See 38 C.F.R. 
§ 3.156(a) (2001).  The appellant's attempt to reopen her 
claim does not include any evidence which establishes that 
the veteran had eligible service.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).


ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to nonservice-connected death 
pension, the appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



